Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 02/21/2019. Claims 1-9 are currently pending.

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a motor, a knob, a mode switch, a rotary hammer switch, a mode switch knob and the mode change knob.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Claim Objections
Claim 4 objected to because of the following informalities:  line 3 has duplicated word “wherein, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub 20060185866) and further in view of Eshleman (US Pub 20120273242).

Regarding Claim 1, Jung discloses a hammer drill (Fig. 1) comprising: 
a motor (20-Fig. 6); 
an electrical power circuit arranged to provide power to the motor (Fig. 6 and paragraph [1131] describes an electrical power circuit to power a motor); 
a tool holder (6-Fig. 1) arranged to hold a cutting tool (8-Fig. 1); 
a drive transmission (paragraph [0009], a drive transmission), operable in at least two modes of operation, wherein, when a cutting tool is held by the tool holder, the drive transmission is operable to convert the drive output of the motor into a rotary drive for the cutting tool and/or repetitive impacts imparted to the cutting tool depending on the mode of operation of the drive transmission (paragraph [0009]); 
a mode change mechanism (10-Fig. 1) configured to switch the drive transmission between the at least two modes of operation (paragraph [0010]); 
at least one electrical switch (22-Fig. 6) located within the electrical power circuit to provide power to the motor (Fig. 6 and paragraph [0031], switch 22 allows power to flow to and power motor 20), wherein the electrical switch provides power to the motor in a closed state (paragraph [0031]) and prevents power being provided to the motor in an open state (examiners notes that it is well known in the art that an open switch is an interpreted circuit which will not allow current to slow through the switch and a closed switch allow current flow through the switch); and 
(26-Fig. 1) configured to, when activated, lock the at least one switch (22-Fig. 6) in the closed state (paragraph [0031], switch 22 is mechanically connected to trigger 12 and paragraph [0034], “locked on” is a configuration wherein the trigger 12 is held in the depressed position by latch 44, which is interpreted as the activated position of the lock-on mechanism, wherein the trigger is held in the depressed position which results in switch 22 being placed in the closed position because of the mechanical linkage to trigger 12); 
a controller (40-Fig. 6) configured to control an operation of the motor (paragraph [0016]).
However, Jung fails to expressly disclose an electrical power circuit configured to provide power to controller; and wherein the motor is prevented from operating when no power is provided to the controller.
Eshleman teaches an electrical power circuit (the electrical circuit as displayed in Fig. 7) configured to provide power to a controller (paragraph [0056], button 73 powers up the controller 24); and wherein a motor (26-Fig. 7) is prevented from operating when no power is provided to the controller (paragraph [0056], button 73 powers up the controller 24 and paragraph [0011], the controller is configured to execute step for operating a motor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the electrical circuit of a power tool, as taught by Jung, to have incorporated an electrical circuit for a power tool, as taught by Eshleman, so to provide an improve power circuit, wherein the controller is powered by a power circuit separated from the main power, in order to 

Regarding Claim 2, Jung and as modified by Eshleman in the parent claim, Jung discloses the lock-on mechanism, the drive transmission with at least one of the two modes of operation, and Eshleman teaches a power circuit wherein, if switch 34 is open, the controller 24 will not receive power from the battery 28 (paragraph [0056]) and Fig. 7, which have been interpreted as the controller receiving no power when the lock-on mechanism is activated and the drive transmission is in a mode of operation because the open or closed position of switch 34 determines the power status of the controller).

Regarding Claim 3, Jung and as modified by Eshleman in the parent claim, Jung discloses wherein a first power switch (50-Fig. 6) is connected to the mode change mechanism and is open when the drive transmission is operating in at least one of the two modes of operation and is closed when the drive transmission is operating in the other of the two modes of operation (paragraph [0035], output signal of sensor 50 to controller to indicate a mode of operation, the examiner has interpreted the output signal of the sensor as either an on or off signal based on the open or closed position of the sensor, wherein one of the modes will produce not signal from the sensor, indicating that the sensor is open); wherein a second power switch (36-Fig. 6) is connected to the lock-on mechanism and is arranged to be open when the lock-on mechanism is activated (paragraph [0035], switch 36 is off or open when “lock-on” is active) and closed when the lock-on mechanism is de-activated (paragraph [0033], switch 36 is on or closed when the latch mechanism is not engaged with the trigger).
However, Jung fails to expressly disclose wherein two power switches comprising a first power switch and a second power switch are provided within the electrical power circuit in parallel with each other.
Eshleman teaches two power switches (53-Fig. 7) comprising a first power switch (Fig. 7, top switch) and a second power switch (Fig. 7, bottom switch) are provided within the electrical power circuit in parallel with each other (Fig. 7 and paragraph [0115], the switches 53 are arranged electrically in parallel with each other).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the electrical circuit of a power tool, as taught by Jung, to have incorporated an electrical circuit where switches and sensors are arranged electrically in parallel with each other within an electrical circuit, as taught by Eshleman, so to provide an improve power circuit, wherein a multiple switches may, singularly or in combination of, close the power circuit and power the tool without depending on a single switch to initiate power through the tool. 

Regarding Claim 4, Jung and as modified by Eshleman in the parent claim, Jung discloses a second electrical switch (52-Fig. 6) located within an electrical power circuit (Fig. 6 is a power circuit) for providing power to the motor (paragraph [0031]), (paragraph 0031]) and prevents power being provided to the motor in an open state (Fig. 6, if switch 52 is open, power cannot flow through the motor); wherein the controller is configured to close the at least one electrical switch when it is being powered (Fig. 6 and paragraph [0035], controller automatically shuts off motor if certain modes are detected by the controller and the lock-on is active, which would require that the controller to be powered to be able to perform the automatic shutdown of the motor).
However, Jung fails to expressly disclose that the at least one electrical switch defaults to being open when no power is provided to the controller.
Eshleman teaches that the at least one electrical switch defaults to being open when no power is provided to the controller (Fig. 7 and paragraph [0048], switches 53 by default are open, as shown in Fig. 7, and the switches must be actuated to close the circuit and power the tool).
	The substitution of one known element, a control switch which by default is open, as taught by Eshleman for another a control switch which by default is closed, as taught by Jung would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, that a controller has a defined parameters on when to open or close the control switch in order to operate a power circuit.  In addition, the control switch which by default is open has also been taught by Eshleman to have the benefit of keeping the power circuit open until the controller closes the switch to complete the circuit.

Regarding Claim 5, Jung and as modified by Eshleman in the parent claim, Jung discloses wherein the at least one electrical switch (22-Fig. 6) is located in the electrical power circuit and is connected to a trigger button (paragraph [0031]).

	Regarding Claim 7, Jung and as modified by Eshleman in the parent claim, Jung discloses wherein the at least two modes of operation include a hammer only mode (18-Fig. 1), and Eshleman teaches wherein no power is provided to the controller when the lock-on mechanism is activated and the drive transmission is in any mode of operation except hammer only mode (Fig. 7, until switch 34 is closed, no power is provided to the controller regardless of the positions switches 53).

	Regarding Claim 8, Jung and as modified by Eshleman in the parent claim, Jung discloses wherein the at least two modes of operation include a drill only mode (14-Fig. 1), a hammer only mode (18-Fig. 1), and a combined drilling and hammering mode (16-Fig. 1).

	Regarding Claim 9, Jung and as modified by Eshleman in the parent claim, Jung discloses wherein the lock-on mechanism comprises a mechanical lock-on mechanism (Fig. 5, assembly of casing 28, slider 30, spring 32 and latch 44) which, when activated, mechanically locks the at least one electrical switch in the closed state (paragraph 0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub 20060185866) and as modified by Eshleman (US Pub 20120273242) as applied to claim 1 above, and further in view of Gass (US Pub 20050103510).

	Regarding Claim 6, Jung and as modified by Eshleman in the parent claim, Eshleman teaches  -13-Attorney Docket No.: P-US-CDIY-1465wherein the controller is configured to control commutation of the electric motor when it is being powered (Fig. 7, controller 24 is capable of controlling motor 26 through motor drive circuit 25); wherein the controller ceases to control the commutation of the electric motor when no power is provided to the controller (Fig. 7, switch 34 is opened and the controller 24 will power down and cease communicating with the circuit 25), preventing the motor from being operated (Fig. 7, switch 34 is open, motor 26 cannot be operated by circuit 25).
	However, Jung and as modified by Eshleman in the parent teaches, Jung discloses a motor, but fails to expressly disclose that the motor is a brushless motor.
	Gass teaches a power tool (10-Fig. 1) with a brushless motor (paragraph [0064], it is preferable that motor 20 is a brushless motor).
	Therefore, the substitution of one known element, a brushless motor, as taught by Gass, for another a motor, as taught by Jung, would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, a motor to provide a rotation force which is utilized by a power tool to perform work.  In addition, brushless motor has also been taught by Gass to have the benefit of not generating the particulate and heat generated by conventional motors with brushes that tend to wear out over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/27/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731